DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the neurological development" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the neurological development" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
20 recites the limitation "the neurological development" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,967,739 (Auphan) in view of U.S. Patent Application Publication No. 2017/0065792 (Bonvallet et al.), U.S. Patent Application Publication No. 2018/0078198 (Reich et al.), and U.S. Patent Application Publication No. 2017/0258398 (Jackson).
Regarding claim 1, Auphan teaches an apparatus comprising: a cognitive determination module (Figure 2, local storage, 212) configured to determine cognitive information relating to a setting or a circumstance impacting a sleep cycle of an organism (col. 6, line 59-col. 7, line 33); a correlation module (Figure 2, sleep optimization decision component, 260) configured to determine an adjustment to at least one of a sleep schedule and an environmental factor based on the cognitive information to promote the sleep (col. 8, lines 49-64; col. 9, lines 1-17); an interactive module (Figure 2, environmental control interface, 210 and sleep cycle analysis component, 256) configured to adjust at least one of the sleep schedule and the environmental factor based on the determined adjustment, wherein the interactive Figure 2, sleep system interface component, 262) configured to communicate a recommendation to the organism to teach sleeping independence (col. 8, lines 49-64). Auphan does not teach the adjustment to the sleep schedule or the environmental factor is based on a first schedule indicating a plan for daytime activities. 
However, Bonvallet et al. teaches an apparatus comprising: a cognitive determination module configured to determine cognitive information relating to a setting or a circumstance impacting a sleep cycle of an organism (physiological and environmental data gathered, [0039]-[0040]; [0054]-[0060]; [0066]); a correlation module configured to determine an adjustment to at least one of a sleep schedule and an environmental factor based on information relating to a setting or circumstance impacting a sleep cycle of an organism and based on a first schedule, wherein the first schedule indicates a plan for daytime activities (light and sound programs are recommended to the user according to the summary of the user’s daytime activities and other environmental and physiological data gathered impacting sleep, [0015]; [0082]-[0096]; 0103]-[0119]; [0133]; [0136]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the correlation module of Auphan such that the determination of the adjustment is additionally based on a first schedule indicating a plan for daytime activities as taught by Bonvallet et al., because Bonvallet et al. teaches considering a schedule indicating a plan for daytime activities in addition to physiological and environmental data to determine a 
However, Reich et al. teaches an apparatus comprising: a teaching module configured to generate a recommendation explaining the adjustment, and an interface (Figure 1, touchscreen, 9) configured to communicate the recommendation to the organism to teach sleeping independence ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Auphan and Bonvallet et al. to include the teaching module explaining the recommendation as taught by Reich et al., because providing such an explanation to the user improves the user’s understanding of how to achieve better sleep ([0040]). Auphan, Bonvallet et al., and Reich et al. do not teach the recommendation is made to promote neurological development.
However, Jackson teaches an apparatus (abstract), comprising: a cognitive detection module configured to learn cognitive information over time relating to a setting or a circumstance affecting sleep of a person (“sleep plays a large role in the cognitive development of children”, [0028]; sensors 1014 monitor indicators related to sleep cycles such as motion, “heart rate, breathing rate, brain activity, body temperature, etc.”, [0052], [0059], [0061]); a correlation module configured to determine an adjustment to at least one of a sleep schedule and an environmental factor based on the cognitive information to promote the sleep, and an interactive module configured to adjust at least one of the sleep schedule and the environmental factor based on the determined 
Regarding claim 2, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 1. Auphan teaches adjusting the sleep schedule includes adjusting a wakeup time (col. 7, lines 41-55).
Regarding claim 3, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 1. Auphan teaches the cognitive information 
Regarding claim 4, 	Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 1. Auphan teaches the cognitive information is determined from sensing at least one of: breathing noises, vibrations, movement, temperature, and another body metric (col. 6, lines 11-20). 
Regarding claim 5, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 1. Auphan teaches the recommendation is based on an age of the organism (Auphan: col. 11, lines 5-10; Jackson: [0066]-[0067]).
Regarding claim 6, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 1. Auphan teaches the interactive module is further configured to generate a prediction relating to the cognitive information (col. 7, lines 41-55).
Regarding claim 8, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 1. The modified apparatus of Auphan, Bonvallet et al., Reich et al., and Jackson et al. teaches the cognitive information includes an internal clock based on an age of the organism (Jackson: [0066]-[0067]).
Regarding claim 9, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 1. Auphan teaches adjusting the environmental factor includes initiating at least one of: music and light adjustment (Auphan: col. 6, lines 37-54; Jackson: [0055]-[0056]).
Regarding claim 10, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 1. Auphan teaches the cognitive information 
Regarding claim 11, Auphan teaches a method of facilitating healthy sleep (abstract), comprising: determining cognitive information relating to a setting or a circumstance impacting a sleep cycle of an organism (col. 6, line 59-col. 7, line 33; col. 11, lines 5-39); determining an adjustment to at least one of a sleep schedule and an environmental factor based on the cognitive information (col. 6, lines 37-58; col. 7, lines 41-55; col. 12, line 66-13, line 22); automatically adjusting at least one of the sleep schedule and the environmental factor based on the determined adjustment (col. 6, lines 37-58; col. 7, lines 41-55; col. 9, lines 14-17; col. 13, lines 12-32); and teaching sleep independence by outputting a recommendation via an interface (Figure 2, sleep system interface component, 262) to the organism (col. 8, lines 49-64). Auphan does not teach the adjustment to the sleep schedule or the environmental factor is based on a first schedule indicating a plan for daytime activities. 
However, Bonvallet et al. teaches a method of facilitating healthy sleep (abstract), comprising: determining cognitive information relating to a setting or a circumstance impacting a sleep cycle of an organism (physiological and environmental data gathered, [0039]-[0040]; [0054]-[0060]; [0066]); determining an adjustment to at least one of a sleep schedule and an environmental factor based on the cognitive information and a first schedule, wherein the first schedule indicates a plan for daytime activities (light and sound programs are recommended to the user according to the summary of the user’s daytime activities and other environmental and physiological data 
However, Reich et al. teaches a method of facilitating healthy sleep (abstract), comprising: generating a recommendation explaining an adjustment to a sleep schedule or an environmental factor, and teaching sleep independence to the organism by outputting the recommendation via an interface (Figure 1, touchscreen, 9) ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auphan and Bonvallet et al. to include explaining the recommendation as taught by Reich et al., because providing such an explanation to the user improves the user’s understanding of how to achieve better sleep ([0040]). Auphan, Bonvallet et al., and Reich et al. do not teach the recommendation is made to promote neurological development.
However, Jackson teaches a method of facilitating healthy sleep (abstract; [0059]), comprising: determining cognitive information relating to a setting or a circumstance affecting a sleep cycle of an organism (“sleep plays a large role in the 
Regarding claim 12, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. Auphan teaches generating a prediction 
Regarding claim 13, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. The modified method of Auphan, Bonvallet et al., Reich et al., and Jackson et al. teaches adjusting the sleep schedule includes adjusting a wakeup time (Auphan: col. 7, lines 41-55; Jackson: [0055]-[0056]).
Regarding claim 14, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. Auphan teaches adjusting the environmental factor includes adjusting at least one of: music and light adjustment (Auphan: col. 6, lines 37-54; Jackson: [0055]-[0056]).
Regarding claim 15, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. Auphan teaches adjusting wakeup time based on a schedule of a third party (col. 4, line 55-col. 5, line 4; col. 13, lines 18-25).
Regarding claim 16, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. Auphan teaches determining the cognitive information using at least one of: a thermometer (Figure 2, temperature sensor, 232) and a vibration sensor (Figure 2, movement sensor, 222) (col. 6, lines 11-36).
Regarding claim 17, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. The modified method of Auphan, Jackson, and Reich et al. teaches determining an internal clock based on an age of the organism (Jackson: [0066]-[0067]).
Regarding claim 18, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. The modified method of Auphan, Bonvallet 
Regarding claim 19, Auphan in view of Bonvallet et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. Auphan teaches generating the recommendation based on at least one of: a surrounding, a schedule, an occurrence, and a context relating to the organism (col. 6, lines 11-58; col. 7, lines 17-33).
Regarding claim 20, Auphan teaches a non-transitive program product to facilitate healthy sleep (col. 14, lines 17-51), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith (col. 14, lines 17-51), the computer readable program code being executable by a processor to determine cognitive information relating to data impacting a sleep cycle of an organism (col. 6, line 59-col. 7, line 33; col. 11, lines 5-39), to determine an adjustment to at least one of a sleep schedule and an environmental factor based on the cognitive information (col. 6, lines 37-58; col. 7, lines 41-55; col. 12, line 66-13, line 22), to automatically adjust at least one of the sleep schedule and the environmental factor based on the determined adjustment (col. 6, lines 37-58; col. 7, lines 41-55; col. 9, lines 14-17; col. 13, lines 12-32), and to teach sleep independence to the organism by outputting the recommendation via an interface (Figure 2, sleep system interface component, 262) (col. 8, lines 49-64). Auphan does not teach the adjustment to the sleep schedule or the environmental factor is based on a first schedule indicating a plan for daytime activities. 
However, Bonvallet et al. teaches a non-transitive program product to facilitate healthy sleep (abstract), the program product comprising: a computer readable storage 
However, Reich et al. teaches a non-transitive program product to facilitate healthy sleep (abstract; [0053]), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith ([0053]), Figure 1, touchscreen, 9) ([0040]; see Figures 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the program of Auphan and Bonvallet et al. to include explaining the recommendation as taught by Reich et al., because providing such an explanation to the user improves the user’s understanding of how to achieve better sleep ([0040]). Auphan, Bonvallet et al., and Reich et al. do not teach the adjustment is made to promote the neurological development of the organism. 
However, Jackson teaches a non-transitive program product to facilitate healthy sleep (abstract; [0059]; programmed processor, [0053] and [0062]), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being executable by a processor to determine cognitive information relating to a setting or a circumstance affecting a sleep cycle (“sleep plays a large role in the cognitive development of children”, [0028]; sensors 1014 monitor indicators related to sleep cycles such as motion, “heart rate, breathing rate, brain activity, body temperature, etc.”, [0052], [0059], [0061]); determine an adjustment to a sleep schedule or an environmental factor based on the cognitive information, and automatically adjusting at least one of the sleep schedule and the environmental factor based on the determined adjustment (environmental factors such as light, sound, or aromatherapy, or a schedule factor such as wake time adjustment recommended by programming of control unit 
Regarding claim 21, Auphan in view of Bonvallet et al., Reich et al., and Jackson teaches all the limitations of claim 1. Auphan teaches the correlation module is further configured to adjust a wakeup time based on a second schedule (desired, scheduled wakeup time window of user is a factor in determining an adjusted wakeup time, col. 7, lines 41-55), but does not specify the wakeup time corresponds to an alarm.
However, Jackson further teaches the correlation module is further configured to adjust a wakeup alarm time based on a second schedule (wake-up alarm time selected according to sleep schedule and desired wake time, [0055]-[0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 9 October 2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of Auphan, Bonvallet et al., Reich et al., and Jackson in combination as these references better teach and/or suggest applicant’s claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/CARRIE R DORNA/Primary Examiner, Art Unit 3791